723 N.W.2d 913 (2006)
Douglas H. JONES, Next Friend of Kelly A. Jones, a Minor, Plaintiff-Appellant,
v.
Deborah A. WHEELOCK, Defendant-Appellee, and
Ford Motor Company, Defendant.
Docket No. 131363. COA No. 258974.
Supreme Court of Michigan.
December 6, 2006.
On order of the Court, the application for leave to appeal the April 25, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
*914 MICHAEL F. CAVANAGH, WEAVER, and MARILYN J. KELLY, JJ., would grant leave to appeal.